Citation Nr: 1503390	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 9, 1997 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2008, the RO found the Veteran to be mentally incompetent.  The Veteran's spouse was certified as spouse payee for the Veteran in June 2008.  On the Veteran's behalf, she appealed the RO's assignment of July 9, 1997 as the effective date for the award of service connection for ischemic heart disease.


FINDINGS OF FACT

1. The Veteran's ischemic heart disease arose no later than 1987.

2. VA did not receive the Veteran's claim for compensation benefits for a heart condition until February 12, 1992.


CONCLUSION OF LAW

The criteria for an effective date of February 12, 1992, but not earlier, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2014).





      REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

The RO did not issue the rating decision on appeal in response to an application by the Veteran, but after a special review of his file mandated by certain amendments to the list of diseases for which service connection may be presumed based on a claimant's exposure to herbicides during the Vietnam War.  See 38 C.F.R. § 3.309 (2014); Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846 (C.A. 9 2007).  Pursuant to the Nehmer class-action litigation, VA is required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.

In April 2011, the RO mailed the Veteran's spouse a letter explaining the purpose of the special file review pursuant to Nehmer and inviting her to submit information which might help to establish that the Veteran was entitled to readjudication of his prior claims for service connection for a heart condition and receive retroactive benefits.  With this letter, the Board finds that VA complied with its duty to notify.

Because VA concluded its special review of the Veteran's file by granting his claim for service connection for ischemic heart disease and by ordering the payment of retroactive benefits, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records and also the subsequent VA and private treatment records identified by the Veteran.  In his prior claims for heart-related disabilities, VA arranged examinations of the Veteran by physicians, who supplied medical opinions concerning his heart condition.  As this decision will explain, the reports of the examiners include information which establishes the Veteran's right to an effective date earlier than the date assigned by the RO.  For these reasons, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  

Analysis

Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R. § 3.309 was amended to include ischemic heart disease.  Based on this change in the law, the RO granted the Veteran's claim for service connection for ischemic heart disease.

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Again, the effective date of the relevant liberalizing administrative issue is August 31, 2010.  There is, however, a special effective date regulation, 38 C.F.R. § 3.816, which applies to members of the Nehmer class.  As a Vietnam Veteran with a covered herbicide disease, the Veteran meets the regulation's definition of a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1).  

Under § 3.816(c)(2), if the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the regulation establishing a presumption of service-connection for ischemic heart disease), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  

The Veteran mentioned heart problems in four claims received by VA.  The first claim, received on February 12, 1992, was on a VA Form 21-526 ("Veteran's Application for Compensation or Pension").   On the second page of the form, the applicant is asked to describe the "Nature and History of Disabilities - Nature of Sickness, Disease or Injuries for which this claim is made and the date each began" and the Veteran wrote "Heart Condition 1986."  The RO treated this form as a claim for non-service connected disability pension, which was granted.  In May 2004, VA received a separate claim for service connection for heart attack, which was denied in July 2004.  In March 2005, VA received the Veteran's claim for service connection for heart condition secondary to PTSD.  The RO denied this claim in August 2005.  Most recently, the Veteran mentioned an unspecified heart condition in a claim for total disability based on individual unemployability (TDIU), which was received by VA in October 2007.  

The applicable regulation defines "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Given its duty to read a claimant's pleadings sympathetically, see e.g. Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), the Board finds that February 12, 1992 was the date of the Veteran's first claim for service-connected disability benefits for a heart condition.  The RO's decision to treat this application as a claim for non-service connected disability benefits was understandable given the law at the time, i.e., ischemic heart disease was not added to the list of herbicide-associated diseases for another eighteen years.  But neither the title of the form ("Veteran's Application for Compensation or Pension") nor any of the Veteran's written responses to the questions in the form suggest any intention by the Veteran to restrict his application to any particular benefit.  Indeed, the statement - "Heart Condition 1986" - offered in response to a request for information about disabilities, suggests a belief in entitlement to compensation benefits for a heart condition.

Having determined the date VA received the Veteran's claim, the Board must now consider the date the Veteran's disability arose.  See 38 C.F.R. § 3.816(c)(2).  July 1997 is the date of the first of the Veteran's medical records to use the precise terms "ischemic heart disease."  Nevertheless, the language following the reference to ischemic heart disease in 38 C.F.R. § 3.309(e) indicates that, if a related condition is clear from the record, the use of the precise term is not needed: "If a veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected . . . Ischemic heart disease (including, but not limited, to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" Id. (emphasis added).

The June 2005 examination report of a private physician engaged by VA to evaluate the Veteran's heart includes a diagnosis of coronary artery disease.  The examiner further indicated that this condition has existed since 1987.  An earlier examination report, dated June 2004, refers to a myocardial infarction "about 14 years ago" or approximately June 1990.  

There is no significant evidence in conflict with the examiners' conclusions that the Veteran had coronary artery disease and a myocardial infarction before VA received the Veteran's first heart condition claim in February 1992.  Accordingly, the Board finds that the Veteran's disability - ischemic heart disease - arose no later than 1987.  Under 38 C.F.R. § 3.816(c)(2), the Board is required to assign "the later of the date such claim was received by VA or the date the disability arose . . . ."  Because VA received the Veteran's first claim for compensation for a heart condition after the Veteran's disability arose, the date VA received the claim (February 12, 1992) is the correct effective date for the Veteran's award of service connection for ischemic heart disease.  In her notice of disagreement, the Veteran's spouse asks the Board to fix the effective date at 1987, when the Veteran first began suffering heart-related complaints, or at the time of the Veteran's first presumed exposure to agent orange in Vietnam - 1965.  The Veteran's spouse does not, however, suggest that the Veteran applied to VA for compensation for his heart condition before February 12, 1992.  The Board must decide this appeal based on the applicable law and regulations, and to assign an effective date of 1987 or 1965 would conflict with 38 C.F.R. § 3.816(c), because the regulation requires the use of the date of the claim as the effective date when, as in this case, the date of the claim comes after the date the Veteran's disability arose.  Thus, the correct effective date for the Veteran's award of service-connection for ischemic heart disease is February 12, 1992.

ORDER

Entitlement to an effective date of February 12, 1992, but no earlier, for service connection for ischemic heart disease is granted.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


